Exhibit 10.1
BOTTLING AGREEMENT
 
This Bottling Agreement (this “Agreement”), dated as of October 9, 2015 (the
“Effective Date”), is made and entered into by and between True Drinks, Inc., a
Delaware corporation (“Company”), and Niagara Bottling, LLC, a Delaware limited
liability company (“Packer”).
 
RECITALS
 
Whereas, Packer fills, packs and provides bottling services and products desired
by Company;
 
Whereas, Company is a developer, marketer and distributor of bottled products
who desires to purchase bottled products produced by Packer; and
 
WHEREAS, Vincent C. Smith is a financial investor (“Investor”) in the Company
and has agreed to provide the financial backing of Company as evidenced by the
Personal Guaranty of Bottling Agreement executed on October 9, 2015; and
 
WHEREAS, in the event of any change in or transfer of the Investor, or the like,
such new Investor in the Company must be approved in writing by the Packer prior
to any such change or transfer occurring; and
 
Whereas, Packer desires to sell to Company and Company desires to purchase from
Packer an uninterrupted supply of bottled products sufficient to meet Company’s
ongoing requirements under the terms and conditions contained herein.
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and intending to be legally bound thereby, the
parties hereto agree as follows:
 
AGREEMENT
 
1. Definitions/Exhibits.
 
1.1 Definitions.  In this Agreement, except as expressly provided or as the
context otherwise requires:
 
“3PL” means a warehousing facility operated by a third party logistics provider.
 
“Annual Commitment” means the annual forecast of minimum Case quantities
delivered by Company to Packer pursuant to Section 2.1.
 
“Annual Production Schedule” means for each Contract Year during the Term, the
production of Cases will take place based on Rolling 3 Month Forecasts provided
by Company to Packer.  Packer will then schedule the production of Cases, as
Packer determines in its sole discretion, but in any event, in support of the
Company’s Rolling 3-Month Forecast and its then current Annual
Commitment.  Company shall issue Purchase Order’s to Packer as needed and as
requested by Packer in order to support meeting the Company’s Rolling 3-Month
Forecasts and its then current Annual Commitment.
 
“Bottled Product” means those products set forth on Exhibit A which shall be
processed and bottled by Packer in accordance with the Specifications.  If the
parties agree to add any new or additional Bottled Product, Exhibit A shall be
amended in writing accordingly.

 
 
-1-

--------------------------------------------------------------------------------

 


“Bottles” means those beverage containers which conform to the Bottle
Specifications.  Furthermore, Packer reserves the right to modify the Bottle
Specifications for the Bottle’s design in order to maximize the through put of
the Bottles and Cases through bottling lines, machines and the supply chain with
the Packer having sole determination of such acceptable through put, and Company
will be provided reasonable approval of any material changes to the Bottle
Specification, with said approval not to be unreasonably conditioned or
withheld.
 
“Bottle Specifications” means those specifications related to the dimensions,
technical, mechanical and structural elements of the Bottle, cap and label,
excluding the Company Marks, as provided in Exhibit G.
 
“Case” means a pack of 24 (twenty four) Bottles of Bottled Product in a printed
corrugated tray and registered shrink film.
 
“Commencement of Production Date” means the date that the Packer determines in
its sole discretion that Packer has completed its Ramp-Up and is prepared to
begin producing Bottled Product to meet the Company’s first production under the
Company’s first Annual Commitment.
 
“Company Marks” means the content displayed upon the label, cap and Bottled
Product packaging including, but not limited to, the trademarks, trade names,
trade dress, copyright, logos, artwork, nutritional facts, or other advertising
slogans owned by Company or licensed by Company from a third party, excluding
any content belonging to Packer.
 
“Company Materials” means all goods and substances supplied by Company to be
used in the production and packaging of the Bottled Product by Packer,
including, but not limited to, the items listed in Exhibit D and such other
items as the parties may agree from time to time, in which case Exhibit D shall
be amended in writing accordingly.
 
“Contract Year” means a twelve (12) month period of time beginning on the
Commencement of Production Date.
 
“Minimum Per Flavor Run” means twenty thousand (20,000) Cases unless Packer
decides, in its sole discretion, to run a lesser quantity.
 
“Minimum Run” means a minimum of three hundred eighty five thousand (385,000)
Cases per individual production run requested by Packer via a Purchase Order
unless Packer decides, in its sole discretion, to request or run a lesser
quantity.
 
“Order Release” means Company notifies Packer via EDI on a specific shipment of
Bottled Product.
 
“Packer Controlled Location” means any of Packer’s manufacturing plants or
3PL’s.
 
“Packer Materials” means all goods, labor and substances supplied by Packer to
be used in the production and packaging of the Bottled Product by Packer,
including, but not limited to, the items listed in Exhibit D and such other
items as the parties may agree from time to time, in which case Exhibit D shall
be amended in writing accordingly.
 
“Packing Fees” means those fees described in Exhibit E and charged to Company by
Packer under this Agreement and any Purchase Order.  On each anniversary of the
Commencement of Production Date during the Term of the Agreement, the Packing
Fees may be changed by the parties based upon changes in the PPI Index and Resin
Index pursuant to Section 4.3 in which case Exhibit E shall be amended in
writing accordingly.  Furthermore, in the event there is a material change in
the Specifications, the Bottle Specifications or there is any change that
necessitates a change to the Packer Materials that increases Packer’s costs, the
parties agree in good faith to adjust the fees on Exhibit E.
 


 
-2-

--------------------------------------------------------------------------------

 


“Purchase Order” means a binding written request by Company to Packer issued no
less than forty-five (45) days prior to the date of a scheduled production run
pursuant to a request by Packer for a certain quantity of Cases.  Each Purchase
Order’s aggregate quantity of Cases and schedule shall be determined by the
Packer in its sole discretion.  However, Packer shall schedule necessary
production from time to time to meet the Company’s then current Rolling 3-Month
Forecast and meet but not exceed the Company’s then current Annual Commitment
unless Packer, in its sole discretion is able to exceed the then current Annual
Commitment if so requested by Company.  Packer will promptly notify Company no
less than five (5) days before Packer requires the issuance of a Purchase
Order.  Each Purchase Order shall specify the number of Cases per flavor such
that the aggregate number of Cases equals the amount of Cases requested by the
Packer for the subject production run and that each amount of Cases per flavor
is no less than the Minimum Per Flavor Run.  Company further expressly
understands that Packer’s efficiency and ability to meet the Company’s Annual
Commitment is directly impacted by the number of flavors per run and, therefore,
shall not request more than four (4) Minimum Flavor Runs per Purchase Order.  No
Purchase Order shall be effective unless agreed to in writing by Packer.
 
“Ramp-Up” means the following estimated start-up schedule for the Packer’s
supply of Bottle Product to the Company.  During the period of time April 2016
through May 2016 (“Ramp Up Period”), Packer agrees to manufacture, to the extent
commercially reasonable and Company agrees to issue a Purchase Order for 385,000
(Three Hundred Eighty-Five Thousand) Cases by February 1, 2016.  The Company
agrees to buy and take possession of any and all Cases produced during the
Ramp-Up Period that meet the Specifications and Bottle Specifications.  All
Cases purchased during the Ramp Up production shall count toward the Company’s
June 1, 2016 through May 31, 2017 Annual Commitment.  When the Ramp-Up is
complete the remaining portion of the Annual Commitment shall become effective
and the Commencement of Production Date established.
 
“Rolling 3-Month Forecast” means on the first business day of each month during
the Term, the Company shall deliver to Packer in writing its then current
Rolling 3-Month Forecast.  Company shall issue its first (1st) Rolling 3-Month
Forecast by May 1, 2016 with such forecast used by Packer to determine
production, if any, for Company’s July 2016 – August 2016 demand.  Packer will
use good faith efforts to determine the number of Cases Packer will need to
produce to meet the Company’s then current Rolling 3-Month Forecast as well as
the Company’s then current Annual Commitment, and in consideration with Packer’s
production commitments to its other customers.  Furthermore, Company expressly
agrees and understands that Packer intends to produce the Company’s then Annual
Commitment periodically, as determined solely by the Packer, throughout the
Contract Year.  Accordingly, Packer shall request Purchase Orders in writing
from Company and Company shall provide written Purchase Orders to meet the
demand pursuant to the Rolling 3-Month Forecast and in support of the Company’s
then current Annual Commitment.
 
“Shelf Life” means the length of time that Bottled Product may be stored without
becoming unfit for use or sale.  The Shelf Life for the Bottled Product
contemplated under this Agreement is twelve (12) months from the date of
production.
 
“Specifications” means those specifications provided by Company containing
recipes, formulae, know-how and processes for producing the Bottled Product (i)
included in the Co-Packer Manual including any modifications thereof or
improvements thereon, and (ii) as otherwise set forth in a Purchase Order
accepted in writing by Packer.  Specifications may also include (i) quality
control requirements for the processing and packaging of Bottled Products (e.g.
HACCP); (ii) quality control requirements and instructions for receiving,
handling, storing and using raw materials, ingredients, liquid, and other goods
and materials provided to Packer by Company or its authorized vendors, and (iii)
other types of instructions for manufacturing and handling Bottled Products
(e.g. pallet configurations for shipping).  The Specifications may be amended
from time to time upon thirty (30) days prior written notice to Packer;
provided, however, that any such modifications shall be subject to the approval
of Packer to be given or denied in writing within fifteen (15) days after the
date of notice.
 


 
-3-

--------------------------------------------------------------------------------

 


“Territory” means North America which consists of Canada, United States of
America and Mexico.
 
1.2 Exhibits.  The following exhibits are attached hereto and are expressly
incorporated into this Agreement.
 
Exhibit A                      -           Bottled Products
Exhibit B                      -           Company Marks
Exhibit C                      -           Co-Packer Manual (includes
Specifications)
Exhibit D                      -           Company Materials and Packer
Materials
Exhibit E                      -           Packing Fee and Pricing
Exhibit F                      -           Delivery, Storage and Shipping
Details
Exhibit G                      -           Bottle Specifications


2. Requirements / Forecasts / Orders / Delivery.
 
2.1 Requirements / Forecasts.  Packer shall manufacture and deliver to the
Company the quantity of Bottled Products required by Company via Purchase
Orders.  Not later than February 1 of each year during the Term, Company shall
deliver to Packer its minimum volume requirements for Bottled Products for the
following Contract Year, which amount shall be deemed the “Annual Commitment”,
provided that the Annual Commitment shall not be less than 3,200,000 (three
million, two hundred thousand) Cases taken and paid for pursuant to Section 4
during each Contract Year.  Packer shall have thirty (30) days to accept the
Annual Commitment in writing.  Once accepted by Packer, such Annual Commitment
shall be deemed binding upon the parties for the following Contract Year.   If
the Annual Commitment is rejected by Packer, the prior Contract Year’s Annual
Commitment shall be in effect for such subsequent year.
 
Company shall, by way of delivery of Purchase Orders from time to time, order
its Annual Commitment, provided that the provisions of Section 2.3 shall apply
if Company orders, takes possession of and pays for less than the then
applicable Annual Commitment by the last day of any such Contract Year and
pursuant to Section 4.  Company understands that Packer has based pricing on the
volumes contemplated in this Section 2.1.  Company shall promptly notify Packer
in writing via its Annual Commitment and its Rolling 3 Month Forecasts of its
demand for Cases.  Packer shall determine, in its sole discretion, the total
amount of Cases it wishes to run to meet the Company’s then current Rolling 3
Month Forecast by notifying Company in writing of its intent to produce a
certain quantity of Cases to meet the Company’s then current demand.  Company
shall then promptly, but no later than five (5) days from notification by
Packer, issue a Purchase Order to the Packer for the required number of Cases to
be produced by the Packer.  Packer shall allocate sufficient packaging capacity
at its plants, reserve production time sufficient to produce the then applicable
Annual Commitment and meet the scheduled delivery times for Bottled Products, in
each case, as provided by Company, all in accordance with the terms of this
Agreement.  Packer’s obligation to produce Bottled Products under this Agreement
shall not exceed its aggregate plant capacity and its obligations to its other
customers but shall at least meet the Annual Commitment of each Contract Year
during the Term.  In addition to the foregoing, Packer and Company shall
negotiate in good faith to expand Packer’s capacity where Annual Commitments
would so require and financially justify such expansion, as determined solely by
Packer.
 
2.2 Production Requests / Orders.  Except as otherwise agreed upon by the
parties, Company shall deliver to Packer a Purchase Order, pursuant to Section
2.1, by the forty-fifth (45th) day prior to the day in which Packer determines
it wishes to produce on behalf of the Company.  The Purchase Order shall be
binding as to case quantity per flavor.  Production shall thereafter be
scheduled by Packer based on the Purchase Order and the Company Materials in
Packer’s inventory. Throughout the Term of the Agreement, Company shall also
transmit Order Releases via EDI.  Order Releases shall specify the specific
quantity and flavors of Cases, requested delivery dates and delivery information
sufficient for a bill of lading.  Company shall not be liable for any Bottled
Product not ordered pursuant to a Purchase Order.  Purchase Orders shall also
specify additional packing information, as applicable. Packer will not commence
work on a Purchase Order until it provides Company with written acceptance.
 


 
-4-

--------------------------------------------------------------------------------

 
 
2.3 Take or Pay.  The Company may either; (i) order, purchase, take possession
of and make payment for the Annual Commitment of Cases, or (ii) pay $2.00 (two
dollars) per Case for the shortfall amount of Cases not ordered, taken and paid,
pursuant to Section 4, of the Annual Commitment.
 
2.4 Scheduling.  Packer shall give Company the schedule for commencement of any
run scheduled for filling a Purchase Order within fifteen (15) days of receiving
such Purchase Order.  Company understands Packer’s production schedule may
change rapidly and unexpectedly and agrees to work in good faith with Packer to
accommodate the same.
 
2.5 Delivery of Company Materials/Ownership.  Company shall deliver to Packer’s
plant(s) all Company Material required to fulfill a Purchase Order no later than
two (2) weeks prior to the commencement of the scheduled run and shall use best
efforts to ensure Packer continuously has approximately 10-12 days of Company
Materials on hand at all times.  The Company Materials shall at all times be
deemed the property of the Company.
 
2.6 Delivery.  Packer shall deliver the Bottled Product as soon as reasonably
feasible following completion of the run, provided, that Packer shall have
seventy-two (72) hours after completion of the run to perform quality assurance
testing in accordance with the Co-Packer Manual, and Company shall accept
delivery of the Bottled Product FOB Packer’s loading docks located at the Packer
Controlled Location(s).  Title and risk of loss shall pass to Company at a
Packer Controlled Location when the Bottled Products are loaded onto delivery
vehicles for transportation to any destination other than a Packer Controlled
Location.  Packer shall use its best efforts to load Bottled Products onto
delivery vehicles on a first in, first out (“FIFO”) basis, per SKU.
 
2.7 Rejection of Non-Conforming Goods.  Where Packer has failed to produce
Bottled Products in compliance with Packer’s warranty or where the Bottled
Products deviate from the Company’s Specifications, the Company may reject such
non-complying Bottled Product by written notice specifying discrepancies for
which the Bottled Product is being rejected.  To the extent the Bottled Product
is being rejected due to an act or omission solely caused by Packer, Packer
shall, at its expense and under Company supervision, promptly recall, if
necessary, any rejected Bottled Products.  If the Bottled Product is being
rejected for any other reason than stated above, Packer shall, at Company’s
expense, promptly recall, if necessary, and destroy any rejected Bottled Product
and Company shall reimburse or credit Packer for all direct and reasonable
costs, including but not limited to the Packing Fees.  All non-conforming
Bottled Products, except for short-coded Bottled Products, shall be
destroyed.    Company may accept or reject any and all expired Bottled Products,
but if the Company accepts any expired Bottled Product, Company expressly agrees
to accept said Bottled Products on the same terms and conditions contained
within this Agreement.  Any expired Bottled Product that is rejected shall be
destroyed at the Company’s sole expense.
 
2.8 Quality Assurance Testing.  At Packer’s expense, Packer shall conduct
testing of the Bottled Product in accordance with the Co-Packer Manual or as
otherwise reasonably requested by Company.  With seventy-two (72) hours prior
notice, the Company shall be entitled to be present for, and to perform onsite
sensory inspections of each batch run of Bottled Products.  All samples of the
Bottled Product used in such testing, and all copies of quality control reports
shall be forwarded to Company within seventy-two (72) hours after Packer’s
receipt of the test results.  Retained samples of the finished Bottled Product
shall be invoiced to Company in accordance with the Packing Fees.  In the event
finished Bottled Product has failed quality assurance testing in accordance with
the Co-Packer Manual, Packer agrees to schedule a replacement production run as
soon as possible after the discovery of such failure, provided packaging and
ingredient supply is available.  If the quality assurance failure is due to any
act or omission of Packer, Packer shall incur all costs associated with
replacing the Bottled Product including delivery of ingredients and packaging
materials if required and shall reimburse Company for all costs of replacing the
Company Materials, if any.  Packer shall be afforded the required seventy-two
(72) hours following the replacement run to complete required quality assurance
testing.  If no act or omission of the Packer contributed to the quality
assurance failure, Company shall incur all costs associated with replacing the
Bottled Product including expedited delivery of ingredients and packaging
materials if required and shall reimburse Company for all costs of replacing the
Company Materials, if any.  Packer shall not release Bottled Products for
shipment and commercial consumption unless they comply with the Specifications
and all applicable laws.  Packer’s Quality Assurance Record Review detailing the
specifications of the batch shall be sent to Company per production
run.  Packer’s manufacturing plant shall meet all requirements established by
state, local and/or federal regulations.
 


 
-5-

--------------------------------------------------------------------------------

 
 
2.9 Kosher and Organic Certification.  At Packer’s expense, Packer shall be
certified to run Organic and/or Kosher products if needed for the production of
the Company’s products.  Also at Packer’s expense, the line shall be and shall
remain Kosherized if required prior to production of Company’s products.  The
Company will pay for the Organic and Kosher certification of its products as
well as the ongoing maintenance payments associated with its Bottled Product.
 
2.10 Exclusivity.  The parties agree that within the Territory the Packer shall
be the exclusive manufacturer and supplier of the Bottled Product contemplated
hereunder.  Only in the event Packer is unable to manufacture for the Company a
volume of Bottled Product in excess of the Annual Commitment, after Company
having first given the Packer the opportunity to produce the then excess amount
of Bottled Product, is Company allowed to have the Bottled Product manufactured
by an alternative packer and only for a duration not to exceed twelve (12)
months.  No less than sixty (60) days prior to the expiration of said twelve
(12) month period, Company must provide Packer a first right of refusal, at the
same terms and conditions contained herein, to manufacture any incremental
volume in excess of the Annual Commitment (“Incremental Volume”).  In Packer’s
sole discretion, Packer may agree to produce the Incremental Volume in addition
to the Annual Commitment of the prior Contract Year.  Packer’s acceptance of the
Incremental Volume creates a Revised Annual Commitment for the then current and
upcoming Contract Year (Annual Commitment + Incremental Volume = Revised Annual
Commitment) and the Annual Commitment for any future years cannot be less than
the Revised Annual Commitment.  Notwithstanding the foregoing, if Company
requests an increase in the Annual Commitment and/or an Incremental Volume and
Investor declines to increase its Investor Obligation pursuant to Section 10.5
and Packer declines the increase in the Annual Commitment or the Incremental
Volume on the basis of the Investor declining to increase its Investor
Obligation to provide sufficient financial backing of the Company to cover the
increase in Annual Commitment and/or Incremental Volume, then Company is
precluded from having an alternative manufacturer provide the increase in Annual
Commitment and/or Incremental Volume of Bottled Product for the
Territory.  However, if Company provides suitable alternative financial backing
for at least the increase in Annual Commitment and/or Incremental Volume, with
determination of such suitability solely at the discretion of the Packer and
such approval of alternative financial backing by Packer to not be unreasonably
withheld, then the limitation in the preceding sentence shall not apply.
 
2.11 Bottle Design. Packer reserves the right, in Packer’s sole discretion, to
change the Bottle Specifications to maintain maximum production throughput or
for other material reasons.  Packer will work with Company to maintain the
desired intent of the bottle design to the extent possible and Company will be
provided reasonable approval of any material changes to the Bottle
Specification, with said approval not to be unreasonably conditioned or
withheld.  The parties understand and acknowledge that neither Company nor any
of Company’s employees, agents or other representatives have any claim of
ownership or right to the Bottle Specifications and Packer has the exclusive
right to use the Bottle Specifications without any limitation
whatsoever.  Additionally, Packer has the exclusive right to use the Bottle
Specifications without any limitation to pursue intellectual property
protection.
 
Notwithstanding the foregoing, during the Term of this Agreement, Packer cannot
use the Bottle to make a kids focused product that directly competes with the
Company’s “AquaBall” drink. AquaBall includes all of the following attributes:
 
A healthy, kids focused, naturally-flavored drinking water that is clear in
color, made with reverse osmosis water, non-carbonated, hot filled, sugar-free
but sweetened, zero calories, vitamin-enhanced, contains no juice content, and
is preservative free.
 
2.12 Expired Bottled Product.  Company bears the sole risk for expired Bottled
Products (not within the Shelf Life) and shall be responsible to pay Packer the
Packing Fees and any transportation costs and/or disposal fees, as may be
applicable, for any expired Bottled Product.  The foregoing sentence is
contingent on the Packer Controlled Location using commercially reasonable
efforts to ship on a FIFO basis.  Packer agrees that any expired Bottled Product
for which Company pays Packing Fees shall count towards Company’s then current
Annual Commitment and applicable rebates.
 


 
-6-

--------------------------------------------------------------------------------

 
 
2.13 Intentionally Omitted.
 
2.14 Personal Guaranty of Bottling Agreement.  As a condition precedent to the
execution of this Agreement, the Investor shall make a personal guaranty to
Packer to provide the financial backing of Company pursuant to the Personal
Guaranty of Bottling Agreement.  Notwithstanding the preceding sentence, Packer,
in its sole discretion may, at any time, relieve the Investor of its obligation
to provide this personal guaranty.  In the event of any change in or
substitution of the Investor with a replacement investor of equal or greater
resources and creditworthiness, such replacement investor in the Company must be
approved in writing by the Packer prior to any such change or substitution
occurring.  Any replacement investor shall execute a Personal Guaranty of
Bottling Agreement as a condition precedent to Packer releasing Investor from
its personal guaranty.  At any time, at the Company’s request, Packer shall
evaluate Company’s credit worthiness to determine if the Personal Guaranty of
the Investor can be removed as a condition of this Agreement.
 
2.15 Electronic Data Interchange (“EDI”).  Each party agrees to utilize EDI for
all order and payment transactions, such as:
 
 
a.
Order Releases submitted by Company

 
b.
Confirmation of Order Releases by Packer

 
c.
Invoicing submitted by Packer

 
d.
Payment of Order Releases by Company

 
3. Provision of Materials, Manufacture and Storage of Bottled Product.
 
3.1 Materials for Manufacture.  Except for the Company Materials, all other
materials and labor required to prepare, produce, and package the Bottled
Product shall be furnished by Packer, at Packer’s sole cost.  In the event
Company decides to discontinue Packer’s manufacturing of any particular flavor,
Company and Packer shall use best efforts to run out any Packer Materials that
are item or flavor specific to the discontinued flavor.  Company shall
compensate Packer for any such Packer Materials that cannot be used.  In the
event any Packer Materials are not used for more than ninety (90) days, Packer
shall notice Company and Company shall either issue Purchase Orders (s) to use
up the Packer Materials within thirty (30) days from date of notification or
compensate Packer for any such materials that are not used.
 
3.2 Packing.  Packer will use the highest quality business practices to ensure
that the Bottled Product is produced, bottled and packaged according to the
Specifications and the Co-Packer Manual.
 
3.3 Loss Allowance.  Allowance for the loss of ingredients and raw materials for
the production runs of the Bottled Product will be three percent (3%) (such
percentage to be measured by comparing dollar value of scrap, discard or other
loss to total dollar value of the materials in the relevant run).  Packer will
reimburse Company for (or absorb the cost of) the cost of raw material
losses.  Packer will use commercially reasonable efforts to operate in such a
manner so there is as little scrap, discard or other loss of finished Bottled
Product as possible.  In the event of a loss in excess of the Allowable Scrap
Percentage, Packer will reimburse Company for the weighted average value of such
loss, based on Company’s actual costs of all Company Materials purchased
throughout the Contract Year. Company acknowledges and agrees that Loss
Allowance does not include non-conforming raw materials or initial startup. With
respect to any ingredients or Company Materials that are perishable, Packer
shall use commercially reasonable efforts to use such ingredients or Company
Materials on a first-in, first-out basis.
 
3.4 Non-Conforming Materials.  Packer shall promptly notify Company of any claim
of non-conforming or defective Company Materials as soon as reasonably
practicable after any such defect is discovered by Packer.  Promptly upon
receipt of notice of a defect, non-conformance or damage of any kind, Company
shall replace the affected Company Materials and such replacement shall be made
as quickly as commercially reasonable.  Packer shall not be held responsible for
any delays in the manufacturing of Bottled Products that arise out of the
receipt of nonconforming or defective Company Materials.
 


 
-7-

--------------------------------------------------------------------------------

 
 
3.5 Storage and Handling.  Packer and Packer Contracted 3PL’s will store and
handle the Bottled Product in a safe and dry location.
 
4. Payment / Pricing / Price Adjustments.
 
4.1 Payment.  Company shall pay the Packing Fees and any other fees which may be
due within fifteen (15) days of receipt of electronic invoice delivered via EDI,
which shall be issued upon Delivery as defined in Section 2.6.  Any sums not
paid when due shall bear interest at the lower of one and a half percent (1.5%)
per month or the highest rate permitted by law.  The Packing Fees and other
compensation specified in this Agreement are exclusive of any sales, use or
similar taxes, duties, or license fees payable as a result of or in connection
with the transactions contemplated by this Agreement, all of which shall be the
sole responsibility of Company. Furthermore, California Redemption Value
(“CRV”), redemption values, bottle deposit and Processing/ Handling Fees,
licensing fees or other fees are not included in the quoted pricing and are the
responsibility of the Company as may be applicable.
 
4.2 Pricing.  The pricing for the services provided hereunder are detailed in
Exhibit E and Exhibit F.
 
4.3Price Adjustments.  The Pricing contained in Exhibit E may be modified as
provided for below.
 
(a)           PPI Price Adjustment.  “PPI Price Adjustment” means the annual
price adjustment of 60% of the Case price pursuant to Exhibit E (“Case Price”),
beginning on the first anniversary of the Commencement of Production Date  (the
"PPI Adjustment Date"), in which case the Case Price shall be amended in writing
accordingly.  Price adjustments, if any, shall be based upon increases or
decreases in the Producer Price Index for soft drink manufacturing (the " PPI
Index"). The PPI Index published within one month from the Commencement of
Production Date shall be the "Base Index." The PPI Index published one month
before each PPI Adjustment Date shall be the "Comparison Index."  As of each PPI
Adjustment Date, the Case Price payable during the ensuing twelve-month period
shall be determined by increasing or decreasing 60% the initial Case Price by a
percentage equal to the percentage increase or decrease, if any, in the
Comparison Index over the Base Index.  For the period beginning August 14, 2015,
the PPI Price Adjustment percentage shall be the average between the percentage
increase or decrease in the PPI Index on August 14, 2015, compared with the Base
Index (“PPI Adjustment True Up Percentage”).   The Case Price payable as of the
first commencement of production shall be adjusted by increasing or decreasing
60% of the Case Price by a percentage equal to the percentage increase or
decrease, if any, in the PPI Adjustment True Up Percentage.
 
(b)           Resin Price Adjustment.  “Resin Price Adjustment” means the annual
price adjustment of 20% of the Case Price, beginning on the first anniversary of
the Commencement of Production Date, in which case the Case Price shall be
amended in writing accordingly.  Adjustments, if any, shall be based upon
increases or decreases in the IHS PET Bottle Resin, North America, Contract-Net
Transaction, Cents/Pound Price Index (“IHS”) using the preceding twelve (12)
month average net transaction price.   The Case Price payable during the ensuing
twelve (12) month period shall be determined by multiplying 20% of the initial
Case Price by a percentage equal to the percentage increase or decrease, if any,
in the 12 month average IHS price point over the previous twelve (12) month
period average.   Packer shall promptly give the Company notice of any adjusted
Case Price which shall take effect annually.   For the period of time
between August 14, 2015 (with the August IHS 2015 serving as the baseline) and
the Commencement of Production Date, increases or decreases in the IHS, if any,
will be used to determine a net transaction change percentage (“True Up IHS
Transaction Percentage”).   The Case Price will then be re-set as of the
Commencement of Production Date by multiplying 20% of the initial Case Price by
a percentage equal to the percentage increase or decrease, if any, of the True
Up IHS Transaction Percentage.
 
(c)           Exhibit F.  The parties agree that the Pricing contained within
Exhibit F is subject to change.
 


 
-8-

--------------------------------------------------------------------------------

 
 
5. Warranties.
 
5.1 Packer Warranties.  Packer warrants that:
 
(a) In addition to all other warranties expressed or implied by law, Packer
warrants that the Bottled Products shall meet all of the Specifications and
shall be free of defects in workmanship or materials, and be wholesome and fit
for human consumption.
 
(b) It will follow the standards set forth in the Co-Packer Manual and will not
commence packing any Product until it has received standards specifically
applicable to that Product.  Company may update standards applicable to any
Bottled Product and shall provide any such updates to Packer in advance and in
writing.
 
(c) All of the Bottled Products delivered or sold to Company shall be free from
any lawful security interest, lien or other encumbrance.
 
(d) Each Bottled Product shall be free from adulteration.
 
(e) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PACKER MAKES NO WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, WHETHER OF MERCANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE, OR OTHERWISE, WITH RESPECT TO THE BOTTLED PRODUCTS.


5.2 Company Warranties.  Company represents and warrants that:
 
(a)           It owns the intellectual property or possesses the rights to
license to Packer the use of the Company Marks and that Packer’s use of the
Company Marks will not =infringe upon the rights of any third party.
 
(b)           It owns the licenses and/or rights to use Company Materials,
product formulations and/or recipes and the Company Materials, product
formulations and/ or recipes will not illegally infringe upon the rights of any
other person or entity;
 
(c)           It will comply with each and every term set forth in this
Agreement;
 
(d)           All Company Materials supplied pursuant to this Agreement shall be
free of material defects, be merchantable and fit for the intended purpose of
this Agreement and shall comply with all applicable laws (including but not
limited to label and packaging compliance); and
 
(e)           The Specifications comply with all applicable local, state and
federal laws governing the manufacture of the Bottled Products.


5.3 Liabilities.  Packer’s sole liabilities for breach of its warranties under
this Agreement are the directly attributable costs for the following:


(a) Recall and/or product withdrawal costs (freight, storage, remediation and/or
destruction of product);
 
(b) Lab analysis costs;
 
(c) Replacement costs; and
 
(d) Reasonable legal representation costs.
 
The above list, Section 5.3 (a-d), is the Company’s exclusive remedy for
Packer’s breach of Section 5.1 or any other obligation under this Agreement.
 


 
-9-

--------------------------------------------------------------------------------

 
 
6. Limited Intellectual Property License.  Company hereby grants Packer a
royalty free, non-exclusive right and license to use the Company Marks in
fulfillment of Packer’s obligations under this Agreement in the Territory.
Company retains all rights to the Intellectual Property and all goodwill
accruing as a result of any use thereof shall accrue to Company.  Upon the
termination or expiration of this Agreement, Packer shall immediately cease use
of the Company Marks.
 
7. Insurance/Indemnity/Recall.
 
7.1 Packer Indemnity.  Packer shall indemnify, defend and hold Company harmless
from and against any and all claims, suits, demands, actions, costs,
liabilities, losses and expenses of any kind whatsoever, including but not
limited to injury to person (including death) or property, including reasonable
attorneys’ fees, arising out of, resulting from or otherwise connected with any
allegation of (i) harm, injury, damage or loss arising out of or in connection
with the Bottled Product solely to the extent caused by Packer or a third party
for whose actions Packer is responsible; (ii) the defective manufacture,
bottling, packaging or storage of the Bottled Product or breach of any warranty
by Packer; or (iii) any negligent act, misfeasance or nonfeasance by Packer or a
third party for whose actions Packer is responsible.  This indemnification
provided by Packer is limited to the extent any loss arises out of or results
from Company’s negligence or willful misconduct, Company Marks or Company
Materials, or Packer’s adherence to any Specifications that were provided by
Company.
 
7.2 Packer Insurance.  Packer shall obtain and maintain, and will continue to
maintain at all times during the Term of this Agreement, at its own expense,
commercial general liability insurance and product liability insurance on an
occurrence basis in an amount not less than One Million Dollars ($1,000,000) per
occurrence in respect of bodily injury and property damage and Two Million
Dollars ($2,000,000) aggregate.  Packer shall further carry property damage
insurance for its personal property.  Packer agrees to provide Company with
certificates of insurance evidencing such insurance coverages and endorsements
to the extent specified above.  Such certificates shall provide that such
insurance coverage may be non-renewed, terminated or materially modified only
upon at least thirty (30) days’ prior written notice by the insurance carrier to
Company.
 
7.3 Company Indemnity.  Company shall indemnify, defend and hold Packer harmless
from and against any and all claims, suits, demands, actions, costs,
liabilities, losses and expenses of any kind whatsoever, including but not
limited to injury to person (including death) or property, including reasonable
attorney fees, arising out of, resulting from or otherwise connected with any
allegation of; (i) harm, injury, damage or loss arising out of or in connection
with the Bottled Product to the extent arising out of the Company Materials
and/or Company Marks, (ii) any negligent act, misfeasance or nonfeasance by
Company, (iii) any breach of Company’s warranties or obligations contained
herein, (iv) any claim or action by a third party for infringement arising out
of or connected to the Company Marks and/or Company Materials, or (v)
misbranding, false or misleading advertising (including but not limited to
comparative, environmental, unfair competition and/ or unfair business practice
claims), adulteration, defective or improper warnings, and/or nutrition laws
arising out of the Company Marks, Company Materials, or formulations and
Specifications provided by the Company.  Company shall not settle any claim or
law suit without the express written consent of the Packer.  Packer reserves the
right to control its own defense at any time.
 
7.4 Company Insurance.  Company shall obtain and maintain, and will continue to
maintain at all times during the Term of this Agreement, at its own expense,
commercial general liability insurance and product liability insurance in an
amount not less than Two Million Dollars ($2,000,000) per occurrence and with a
general aggregate of not less than Three Million Dollars ($3,000,000) (such
limits may be met by the amounts provided for by an umbrella or excess liability
policy).  Company agrees to provide Packer with a certificate of insurance
evidencing such insurance coverage, which shall name Packer and its
subsidiaries, employees, agents, affiliates and assigns as an additional
insured.  Such certificates shall provide that such insurance coverage may be
non-renewed, terminated or materially modified only upon at least thirty (30)
days’ prior written notice by the insurance carrier to Packer.
 


 
-10-

--------------------------------------------------------------------------------

 
 
7.5 EXCEPT FOR CLAIMS BY A THIRD PARTY SEEKING INDEMNIFICATION FOR PERSONAL
INJURY OR CLAIMS MADE AGAINST EITHER PARTY BY A CONSUMER, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, PUNITIVE, CONSEQUENTIAL OR
EXEMPLARY DAMAGES, LOSS OF PROFIT OR LOSS OF BUSINESS, WITH RESPECT TO OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) OR OTHERWISE, EVEN IF THE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF
SUCH DAMAGE.
 
7.6 Recalls.  In the event (i) any governmental authority issues a request,
directive or order that the Bottled Products be recalled or gives notice of or
makes an inspection at any of the plants for other than normal and routine
notices or inspections, or (ii) a court of competent jurisdiction orders such a
recall, or (iii) Company determines, after consultation with Packer, that the
Bottled Products should be recalled, then Company shall notify all regulatory
authorities of any such recall and shall take all reasonable steps necessary to
effectuate such recall, or in the case of a plant inspection for other than
normal and routine inspections Packer shall provide notice thereof to
Company.  In connection therewith and in addition to Packer’s obligation under
Section 7.1 hereof, Packer shall indemnify and promptly reimburse Company for
all of Company’s directly attributable costs and expenses related to such recall
if such recall is based on the sole acts or omissions of Packer.  In the event
the recall arises from causes or events attributable to both parties, then such
cost shall be allocated on a pro-rata basis.  Except as provided in this
Section 7.6, Company shall be solely responsible for all costs and expenses
related to any recall.
 
8. Inspection and Records.
 
8.1 Inspection.  Packer shall permit Company and its representatives to enter
upon the premises of Packer used for the preparation or production of the
Bottled Product during normal business hours and with no less than a seventy-two
(72) hour prior written notice. Packer shall provide; (i) reasonable assistance
to conduct inspections, counts and quality control audits of Bottled Products
and Company Materials, and (ii) the results of any quality or safety tests
performed by Packer or which were performed at Packer’s direction with respect
to such facilities.  Company and its representatives shall have the right to
visually inspect any Company Materials and finished Bottled Products inventory
on-hand at the end of a production run that takes place during said inspection.
 
8.2 Records.  Packer shall keep at its plant proper and complete records,
including, but not limited to, the Co-Packer Manual and the Specifications, and
any and all other records relating to the Bottled Product, Bottles, Company
Materials, cartons, pallets and other Packer Materials used for the production
of the Bottled Product.  Packer shall, during reasonable business hours, while
this Agreement remains in force, make said records available to Company and its
representatives upon reasonable prior written request, but no less than
seventy-two (72) hours’ notice, by Company.
 
9. Force Majeure.  Packer shall not be liable for, or be considered to be in
breach of or default under this Agreement on account of any delay in delivery or
failure to deliver the Bottled Product on account of force majeure, including,
but not limited to, fire, flood, earthquake, volcanic activity, wind, drought,
and other acts of the elements, court order, act, omission, delay or failure to
act by civil military or governmental authority, power outages, equipment
failures, strike, lockout and other labor dispute, riot, insurrection, sabotage,
war or factors outside of Packer’s reasonable control (each, an “Event of Force
Majeure”).
 


 
-11-

--------------------------------------------------------------------------------

 
 
10. Term and Termination.
 
10.1 Term.  Except as otherwise set forth in Section 10.2, this Agreement shall
commence on the Effective Date and continue through the fifth anniversary of the
last day prior to the Commencement of Production Date 2021 (the “Initial
Term”).  Upon the expiration of the Initial Term, this Agreement will
automatically renew for additional one (1) year terms (each, an “Additional
Term”, and together with the Initial Term, the “Term”) unless one party provides
the other party with written notice of termination with not less than one
hundred eighty (180) days’ notice, after the expiration of the Initial Term.
 
10.2 Termination.  Notwithstanding anything to the contrary contained in
Section 10.1, this Agreement may be terminated immediately:
 
(a) By either party in the event that the other party breaches any of its
obligations under this Agreement in any material respect and such breach has not
been cured or has continued for a period of thirty (30) days after the
non-breaching party has given the breaching party  written notice of such
breach;
 
(b) By either party, if the other party makes an assignment for the benefit of
creditors, the appointment of a trustee or receiver or similar officer of any
court for the other party, or the institution of bankruptcy or similar
proceedings by or against the other party.  In the event the Company undergoes
any occurrence in the previous sentence, the Investor, as defined in the
Recitals of this Agreement, shall become fully and irrevocably liable for the
financial obligations of the Company hereunder and this irrevocable financial
obligation shall survive termination of this Agreement;
 
(c) By Packer, in the event Company has failed to provide to Packer the Annual
Commitment by February 1 for the upcoming Contract Year and fails to provide
Annual Commitment within ten (10) days after Packer has given Company notice of
failure to provide Annual Commitment by February 1.
 
(d) By either party in the occurrence of an Event of Force Majeure that
continues for a consecutive ninety (90) day period.
 
(e) By either party after the expiration of the Initial Term, with no less than
a one hundred and eighty (180) day written notice to the other party.
 
10.3 Effect of Termination.  Upon termination of this Agreement, and provided
that Company has paid in full all amounts which it owes to Packer hereunder, if
any, Packer shall release for pick-up by Company all Bottled Product or other
Company Materials in Packer’s possession which are the property of Company.
 
(a) In the event of termination of this Agreement pursuant to Section 10.2(d) or
(e) above, each party shall be responsible for fulfilling their obligations
under this Agreement through to the effective date of termination.
 
(b) In the event of termination of this Agreement by Packer pursuant to Section
10.2 (a), (b), or (c), the Company shall be responsible for paying $2.00 per
Case for the total shortfall amount (ie, the Annual Commitment amount for the
relevant year or years set forth below less any Cases already paid for) owed by
the Company to the Packer as follows:
 


 
-12-

--------------------------------------------------------------------------------

 
 
Breach Occurs:
Responsible for Paying $2.00 per Case
for the Annual Commitment for the following Contract Years:
Contract Year 1
Contract Year 2
Contract Year 3
Contract Year 4
Contract Year 5
Contract Year 1
YES
YES
YES
NO
NO
Contract Year 2
N/A
YES
YES
YES
NO
Contract Year 3
N/A
N/A
YES
YES
YES
Contract Year 4
N/A
N/A
N/A
YES
YES
Contract Year 5
N/A
N/A
N/A
N/A
YES + the next Contract Year’s Annual Commitment
Contract Year 6 +
$2.00 per Case for the remainder of the Annual Commitment for the current
Contract Year, plus the next Contract Year’s Annual Commitment.

 
10.4 Intentionally Omitted.
 
10.5Maximum Liability Cap for Investor.  In the event that Company, for any
reason, has not fulfilled its payment/financial obligations to Packer as
detailed herein, the terms and conditions contained within this Agreement and
the Personal Guaranty of Bottling Agreement related to the obligations of the
Investor to pay Company’s unpaid debts shall take immediate effect.  The
Investor shall be required to pay any and all amounts owed by Company to Packer
under this Agreement in connection with the purchase of Bottled Product and the
shortfall amount as described in Section 10.3(b) and 10.4 up to a maximum amount
as set forth in the following chart contained within this Section 10.5 for the
Contract Year in which the Company has not fulfilled its payment/financial
obligations to Packer.  The amounts set forth in the chart below represent the
Investor’s maximum liability, including any and all debts or liabilities owed by
the Company to the Packer when the Annual Commitment does not exceed three
million two hundred thousand (3,200,000) Cases.
 
Notwithstanding the foregoing, to the extent the Annual Commitment exceeds three
million two hundred thousand (3,200,000) Cases in any given Contract Year
pursuant to Section 2.1 or Section 2.10 (in the event Packer agrees to
manufacture the Incremental Volume which increases the Annual Commitment during
any given Contract Year), the dollar amount of “Investor’s Obligation” specified
in the chart of this Section 10.5 shall increase proportionately (see Section
10.6 for calculation examples).  The amounts contained within the chart below
provide the Investor’s maximum liability to Packer only to the extent the Annual
Commitment remains at 3.2 Million.
 
The Investor shall have the option to decline a future increase in its then
current Investor’s Obligation based on an increase in the then current Annual
Commitment pursuant to Section 2.1.  However, the Packer may, at its sole
discretion, decline an increase in the Annual Commitment based solely upon the
Investor’s election to decline an increase to the Investor’s Obligation.
 
Contract Year Company Fails to Fulfill its Financial Obligations hereunder
Investor’s Obligation
Contract Year 1
$10 Million (maximum)
Contract Year 2
$10 Million (maximum)
Contract Year 3
$10 Million (maximum)
Contract Year 4
$6.7 Million (maximum)
Contract Year 5
$6.7 Million (maximum)
Contract Year 6+
$6.7 Million (maximum)


 
 
-13-

--------------------------------------------------------------------------------

 


10.6Illustrative Examples of Financial Liability.
 
(a)           Minimum Annual Commitment- Assumptions: Annual Commitment is at
the minimum of 3,200,000 Cases; 500,000 Cases have been produced pursuant to a
Purchase Order; 100,000 Cases have been delivered to the Company and 400,000
Cases/Bottled Product remain in inventory and no amounts in respect of the
foregoing have been paid by Company to Packer yet; the Company breaches this
Agreement pursuant to 10.2(a) in Contract Year 1.  The financial liability would
be calculated as follows:
 
 
·
$3,175,000 is owed to Packer by Company for built inventory and the past due
invoices, calculated as follows:

 
Ø
500,000 Cases X $6.35 Packaging Fees/Pricing per Case pursuant to Section 1 of
Exhibit E = $3,175,000



PLUS (+)


 
·
$18,200,000 which is the Take or Pay obligation pursuant to the Chart in Section
10.3,  calculated as follows:

 
Ø
Annual Commitment of 3.2 Million Cases X 3 = 9.6 Million Cases X $2.00 per Case
= $19,200,000.

 
Ø
$19,200,000 minus $1,000,000 (500,000 Cases of remaining Bottled Product
inventory and delivered Bottled Product multiplied by $2.00 per Case) =
$18,200,000



COMPANY’S TOTAL
LIABILITY:                                                                      $21,375,000
($3,175,000 + $18,200,000)


INVESTOR’S TOTAL
LIABILITY:                                                                      $10,000,000
shall be owed by the Investor to Packer in the event the Company is unable to
pay its total financial obligation of $21,375,000.
 
(b)           Scaling Liability with Rise in Annual Commitment-Investor Accepts
Assumption of Additional Liability Pursuant to Section 10.5
- Assumptions:  Company requests and Packer accepts an increase to the Annual
Commitment to 6,200,000 Cases; The Investor accepts an increase in its
Investor’s Obligation based on an increase in the then current Annual Commitment
to 6,200,000 Cases pursuant to Section 2.1 and Section 10.5; 500,000 Cases have
been produced pursuant to a Purchase Order; 100,000 Cases have been delivered to
the Company and 400,000 Cases remain in inventory and no amounts in respect of
the foregoing have been paid by Company to Packer yet; the Company breaches this
Agreement pursuant to Section 10.2(a) in Contract Year 1. The financial
liability would be calculated as follows:
 
 
·
$3,175,000 is owed to Packer by Company for built inventory and the past due
invoices, calculated as follows:

 
Ø
500,000 Cases X $6.35 Packaging Fee/Pricing per Case pursuant to Section 1 of
Exhibit E = $3,175,000



PLUS (+)


 
·
$36,200,000 which is the Take or Pay obligation pursuant to the Chart in Section
10.3, calculated as follows:

 
Ø
Annual Commitment of 6.2 Million Cases X 3 = 18.6 Million Cases X $2.00 per
Cases = $37,200,000

 
Ø
$37,200,000 minus $1,000,000 (500,000 Cases of remaining Bottled Product
inventory and delivered Bottled Product multiplied by $2.00 per Case) =
$36,200,000



COMPANY’S TOTAL
LIABILITY:                                                                           $39,375,000
($3,175,000 + $36,200,000)


INVESTOR’S TOTAL
LIABILITY:                                                                           $18,854,770
shall be owed by the Investor to Packer in the event the Company is unable to
pay its total financial obligation of $39,375,000.  Investor’s financial
obligation is calculated as follows:


 
Ø
$10 Million (Investor’s Maximum Liability at 9.6 Million Cases = 3.2 Million
Cases X 3) / 9.6 Million Cases = $1.0417

 
Ø
$1.0417 X 18.1 Million Cases (18.6 Million Cases, minus 500,000 Cases) =
$18,854,770





 
-14-

--------------------------------------------------------------------------------

 


(c)     Scaling Liability with Rise in Annual Commitment-Investor Declines
Assumption of Additional Liability Pursuant to Section 10.5-- Assumptions:
Company requests and Packer accepts an increase to the Annual Commitment to
6,200,000 Cases; The Investor declines an increase in its Investor’s Obligation
based on an increase in the then current Annual Commitment to 6,200,000 Cases
pursuant to Section 2.1 and Section 10.5; 500,000 Cases have been produced
pursuant to a Purchase Order; 100,000 Cases have been delivered to the Company
and 400,000 Cases remain in inventory and no amounts in respect of the foregoing
have been paid by Company to Packer yet; the Company breaches this Agreement
pursuant to Section 10.2(a) in Contract Year 1.     The financial liability
would be calculated as follows:


 
·
$3,175,000 is owed to Packer by Company for built inventory and the past due
invoices, calculated as follows:

 
 
Ø
500,000 Cases X $6.35 Packaging Fee/Pricing per Case pursuant to Section 1 of
Exhibit E = $3,175,000

 
PLUS (+)
 
 
·
$36,200,000 which is the Take or Pay obligation pursuant to the Chart in Section
10.3, calculated as follows:

 
 
Ø
Annual Commitment of 6.2 Million Cases X 3 = 18.6 Million Cases X $2.00 per
Cases = $37,200,000

 
 
Ø
$37,200,000 minus $1,000,000 (500,000 Cases of remaining Bottled Product
inventory and delivered Bottled Product multiplied by $2.00 per Case) =
$36,200,000

 
COMPANY’S TOTAL
LIABILITY:                                                                           $39,375,000
($3,175,000 + $36,200,000)
 
                INVESTOR’S TOTAL
LIABILITY:                                                                           $10,000,000
shall be owed by the Investor to Packer in the event the Company is unable to
pay its total financial obligation of $39,375,000


11. Confidentiality.
 
11.1 Definition.  “Confidential Information” shall mean any technical,
financial, business, marketing, new product ideas, production information, trade
secrets, pricing information, financial statements or other financial
information, certain secret and proprietary information concerning formulae,
flavors, flavor systems, colors, product development plans and other related
information, proprietary technologies, customer or consumer information or other
data in written, electronic, verbal or any other form which is disclosed by or
on behalf of either party or its affiliates to the other party (or any
representative of the party) or which is otherwise made available to a party (or
any representative of a party) by either party or its affiliate(s) in connection
with or with respect to this Agreement and which it has not released publicly
and which the disclosing party considers to be confidential.  Without limitation
of the foregoing sentence, Confidential Information shall include (i) any
request for proposal or request for quote or responses thereto related to this
Agreement and all information referenced or included therein, (ii) all notes,
documents, drawings, photographs, samples, analyses, computations, studies,
reports and other documents and records prepared by either party or any of its
representatives incorporating or based upon in whole or in part any of the
Confidential Information, and (iii) all information and data that either party
or any of its representatives derive or develop from any of the
Information.  Notwithstanding the foregoing, the term “Confidential Information”
shall NOT include any information or other data which:
 
(a) is already in the possession of the other party or its representative(s) at
the time it is disclosed or made available to that party or its
representative(s), provided that such information or data is not known by that
party or its representative(s) to be subject to another confidentiality
agreement with, or other obligation of confidentiality to, the disclosing party
or another party;
 


 
-15-

--------------------------------------------------------------------------------

 
 
(b) was or becomes generally available to the public other than as a result of a
disclosure by the receiving party or one of its representatives in violation of
this Agreement;
 
(c) was or becomes available to the receiving party or its representative(s) on
a non-confidential basis from a source other than the disclosing party or one of
its affiliates, provided that such source is not known by the receiving party or
its representative(s) to be bound by a confidentiality agreement with, or other
obligation of confidentiality to, the disclosing party or another party; or
 
(d) is expressly identified by the disclosing party as not being proprietary or
confidential.  As used in the first sentence of this Section 10.1, the term
“consumer information” shall mean any information or data relating to an
individual person, whether or not such individual person is a customer of the
disclosing party or of any affiliate of the disclosing party.
 
11.2 Non-Disclosure.  Each party shall hold the other party’s Confidential
Information in confidence using the same standard of care as it uses to protect
its own confidential information of a similar nature, but in no event less than
reasonable care and shall not disclose the Confidential Information of the other
to any third party without the other’s prior written consent, except as
expressly permitted under this Agreement.  Each party agrees that it will not,
except as required by governmental regulation or court order, directly or
indirectly, disclose, reveal or otherwise communicate any confidential
information acquired from the other party or its suppliers in the negotiation or
implementation of this Agreement to any other person, firm or
corporation.  Company recognizes that Packer is using special methods to achieve
the production of the Bottled Product and such methods will not be identified
publically in any press release and/ or in any other form of communication to
third parties unless the Packer gives prior written consent.  Confidentiality
agreements, if any, signed by both parties shall remain in full effect and
enforced during the Term of this Agreement.
 
11.3 Exceptions.  Notwithstanding the foregoing, either party may make
disclosures as required or requested by a court of law or any governmental
entity or agency, including but not limited to disclosures required by any
regulatory authority, provided that such party provides the other with
reasonable prior notice to enable such party to seek confidential treatment of
such information.
 
11.4 Remedies.  Each party acknowledges that a breach or threatened breach of
this Section 10 would cause irreparable harm to the non-breaching party, the
extent of which would be difficult to ascertain.  Accordingly, each party agrees
that, in addition to any other remedies to which a party may be legally
entitled, the non-breaching party shall have the right to seek immediate
injunctive or other equitable relief in the event of a breach of this Section 11
by the other party or any of its employees or agents.
 
12. General Provisions.
 
12.1 Governing Law.  The parties irrevocably submit that jurisdiction and venue
for the purpose of all issues of law, fact or equity arising out of and/or in
any way related to the Agreement, any related purchase order, or any additions,
amendments or supplements thereto, shall only be in the state or federal courts
located in the County of San Bernardino, California.  The interpretation of the
Agreement, as well as any dispute related to or arising from the Agreement,
shall be governed by California law.
 
12.2 Dispute Resolution and Attorney’s Fees.  In the event of any dispute
arising out of or related to the Agreement or a purchase order, the parties
shall, within thirty (30) days of such dispute, meet in person to discuss
potential amicable resolution of this dispute.  This provision shall not be
interpreted to release, postpone or alter either party’s obligations set forth
herein.  In the event the parties are unable to adequately resolve any claim or
dispute through dispute resolution, any forthcoming legal proceeding arising out
of or relating to this Agreement, the party prevailing in such legal dispute
shall be entitled to recover all reasonable fees and expenses (including,
without limitation, costs of investigation, reasonable attorneys’ fees and
litigation expenses) incurred in connection therewith.
 


 
-16-

--------------------------------------------------------------------------------

 
 
12.3 No Assignment.  Neither party may assign, delegate or transfer this
Agreement, in whole or in part, or any right or obligation hereunder, without
the prior express written consent of the other party, unless such assignment is
in connection with the sale of all or substantially all of the assets of a
party.  Any purported assignment, delegation or transfer in contravention to
this Section 12.3 shall be null and void.  In the event Company is purchased by
another company, merges with another company or the ownership or control of
Company changes (or anything of this nature), any and all obligations under this
Agreement shall transfer to and be irrevocably binding upon the new ownership,
new company or controlling party.
 
12.4 Amendment.  No amendment, waiver, termination or variation of the terms,
conditions, warranties, covenants, agreements and undertakings set out herein
shall be of any force or effect unless the same is reduced to writing duly
executed by or on behalf of all parties hereto.
 
12.5 Waiver.  No waiver of any of the provisions of this Agreement will
constitute a waiver of any other provision (whether or not similar) and no
waiver will constitute a continuing waiver, unless otherwise expressly provided.
 
12.6 Entire Agreement.  This Agreement, together with the Personal Guaranty of
Bottle Agreement executed by Vincent C. Smith, Investor, and dated October 9,
2015, constitute the entire agreement between the parties pertaining to the
subject matter hereof and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties hereto and
there are no warranties, statutory or otherwise, or representations or other
agreements between the parties in connection with the subject matter hereof
except as specifically set forth herein and therein.
 
12.7 Notice.  All notices to a party to this Agreement by another party must be
in writing and delivered to or sent by facsimile transmission addressed to the
party as follows:
 
If to Company:
If to Investor:
   
True Drinks
18552 MacArthur Blvd.
Ste. 325
Irvine, CA 92612
Attn:  Lance Leonard
Phone:  949-203-3501
Fax:  949-825-5995
Email:  lance.leonard@truedrinks.com
Vincent Smith
2560 E. Chapman Ave #173
Orange, CA 92869
Phone:  (949) 230-3173
Email: vinny.smith@vcsgrp.com
   
If to Packer:
With a copy to:
   
Niagara Bottling, LLC
2560 E. Philadelphia Street
Ontario, CA 91761
Attn:  Pamela Anderson-Cridlebaugh
Phone:  909-758-5812
Fax:  909-354-3582
Email:  panderson@niagarawater.com
Niagara Bottling, LLC
2560 E. Philadelphia Street
Ontario, CA 91761
Attn:  Bill Mashy
Phone:  909-635-9759
Fax:  909-354-3582
Email:  wmashy@niagarawater.com



A party may, by notice to the other party, change its address for notices to
some other no less convenient address suitable for delivery of notices by hand
and facsimile transmission and will so change its address whenever its current
address ceases to be so suitable.  A notice so given will be deemed to have been
received by the party to whom it is given (i) on the day of delivery, if
delivered, or (ii) upon electronic acknowledgement of receipt thereof if sent by
facsimile or electronic transmission.




 
-17-

--------------------------------------------------------------------------------

 
 
12.8 Severability.  Each provision of this Agreement is intended to be several
and accordingly (i) the unenforceability or invalidity of any particular
provision under any applicable law will not affect the validity of any other
provision insofar as such law is applicable, or of this Agreement insofar as
such law is not applicable, except that if, on the reasonable constructions of
this Agreement as a whole, the applicability of the other provision presumes the
validity and enforceability of the particular provision, the other provision
will be deemed also to be invalid or unenforceable, and (ii) if any provision of
this Agreement is invalid or unenforceable, the balance of this Agreement will
be construed and enforced as if all invalid or unenforceable provisions and all
provisions so deemed to be invalid or unenforceable were not contained herein.
 
12.9 Binding Effect.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors, administrators, and
permitted assigns.
 
12.10 Relationship.  It is acknowledged and understood between the parties
hereto that their relationship under this Agreement is not one of principal and
agent or of partnership or joint venture.
 
12.11 Execution By Facsimile; Counterparts.  This Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which together constitute one and the same instrument.  Delivery of an executed
copy of this Agreement by telecopy or other means of electronic communication
producing a printed copy will be deemed to be an execution and delivery of this
Agreement on the date of such communication by the parties so delivering such a
copy.  The party so delivering such a copy via electronic communication shall
deliver an executed original of this Agreement to the other party upon request.
 
IN WITNESS WHEREOF the corporate seals of the parties hereto have been affixed
in the presence of their duly authorized officers as of the Effective Date.
 
COMPANY:
TRUE DRINKS, INC.
 
 
By: /s/ Dan Kerker                         
Name: Dan Kerker___________
Its: Chief Financial Officer_____
   
INVESTOR:
 
 
 
 
 
 
PACKER:
VINCENT C. SMITH
 
 
By: /s/ Vincent C. Smith_______
Name: Vincent C. Smith_______
 
 
Niagara Bottling, LLC
 
 
By: /s/ Gina M. Mercer________
Name: Gina M. Mercer________
Its: Legal Contracts Administrator
 
 





 
-18-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Bottled Products
 
AquaBall:


Healthy, kids, ready to drink, flavored water beverages filled in PET bottles,
in the following flavors:


Flavors:  Fruit Punch, Berry, Strawberry Lemonade, Grape.
 


 
Maximum number of flavor types is four (4), unless mutually agreed by the
parties.

 
 
-19-

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Company Marks
 


[See attached]

 
 
-20-

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Co-Packer Manual
 


[Provided under separate cover]
 


The Company agrees to work expeditiously to provide the Packer with Company’s
Co-Packer Manual as soon as reasonably possible but in any event, no later than
February 1, 2016.  Packer reserves the right to reject or accept the
requirements of the Company’s Co-Packer Manual.
 


 
-21-

--------------------------------------------------------------------------------

 


EXHIBIT D
 
Materials
 


1. Company Materials:
 
All ingredients except reverse osmosis water
 
2. Packer Provided Materials:
 
a.
All Labor

 
b.
Bottles

 
c.
Colored Caps and Ink for printing on caps, if necessary, or engraved “call out”
- Packer has the choice of providing printed or engraved caps and reserves the
right to approve printing or engraved statements to be affixed on caps.  No more
than four (4) colors total will be allowed unless Packer accepts, in its sole
discretion, to make more than four (4) different colored caps (one color per
respective flavor for caps).

 
d.
Labels

 
e.
Corrugated Trays

 
f.
Registered Shrink Wrap

 
g.
Electricity

 
h.
Reverse osmosis water

 
i.
Glue, if and when applicable

 
j.
Pallet Stretchwrap

 
k.
Pallets


 
 
-22-

--------------------------------------------------------------------------------

 


EXHIBIT E
 
Packing Fees and Pricing
 
 
1. Packaging Fees / Pricing:  Company shall pay to Packer $6.35 per Case of
Bottled Product FOB Packer Controlled Location.  Pricing is subject to the final
Bottle Specifications.  Packer reserves the right, at any time, to modify the
Bottle Specifications in order to more efficiently or effectively produce, store
and or ship Bottles and/or Cases, and Company will be provided reasonable
approval of any material changes to the Bottle Specifications, with said
approval not to be unreasonably conditioned or withheld.


2. Film Only Tertiary Packaging Price Reduction Option: Provided the final
Bottle Specifications allow for a “nested” or “brick” packaging option, the
price per case can be reduced by $0.07 per 24 pack if a film only pack is
selected.  The Company expressly acknowledges that one hundred percent (100%) of
the new case configuration must be a 24 pack that is converted to one film only
SKU-“Nested” or “Brick”, whichever is feasible, if any.
 
3. Rebates per Contract Year:  In any given Contract Year of the Term, the
Company can earn a Rebate per Contract Year by purchasing and paying the Packer
for the annual volume of cases per Contract Year as follows:
 
Contract Year Number of Cases Purchased and Paid for by Company
Rebate Per Case
4.2 Million
$0.10
5.2 Million or more
$0.20

 
For purposes of calculating the Rebates, delivered volumes, taken and paid
pursuant to Section 4 of the Agreement shall be tallied on a Contract Year basis
and shall be re-set annually with such subsequent rebate opportunity starting on
the Commencement of Production Date for the upcoming Contract Year.  Cases
produced during the Ramp-Up period are eligible for rebate consideration.
 
Rebates to be paid in the form of a credit by Packer to Company toward invoices
of Bottled Product then owed by the Company to the Packer or to be owed by
Company to Packer during the Term.
 


 
-23-

--------------------------------------------------------------------------------

 
 
EXHIBIT F
DELIVERY, STORAGE AND SHIPPING DETAILS


 
1.
Shipping Costs:  Except for shipping costs from a Packer manufacturing plant to
a 3PL, all other shipping costs for moving Bottled Product shall be the
responsibility of the Company. The decision to move inventory from a Packer’s
manufacturing plant to a 3PL is at the sole discretion of the Packer.  If
requested by Company, Packer shall coordinate the shipping with Packer’s carrier
partners and offer Packer’s then current freight rates to the Company, provided
all shipments are full truckload shipments.

 
 
2.
Storage, Handling and Bottled Product Storage Space Allocation:  Packer will
handle and store the Bottled Product in a Packer Controlled Location(s).  Packer
will allocate a maximum of four thousand (4,000) Pallets to Company across all
Packer Controlled Locations for no additional charge (“Pallet Space
Allowance”).  All Bottled Products will be stored in a safe and dry
environment.  In the event Company orders, but does not take delivery of Bottled
Products such that there are more full pallets of Bottled Products than the
Pallet Space Allowance, then Packer shall charge Company $0.67 (zero dollars and
sixty-seven cents) per pallet per day for the number of pallets in excess of the
Pallet Space Allowance.  An invoice for pallets in excess of the Pallet Space
Allowance will be issued to Company for payment at the conclusion of each month,
and shall be due Net 15 days from the invoice date.  In withdrawing the Bottled
Product from inventory for delivery to Company, Packer will use commercially
reasonable efforts to ship the Bottled Product on a FIFO basis unless otherwise
instructed by Company in writing.

 
 
3.
Maximum Storage Time:  The Shelf Life of the Bottled Product is twelve (12)
months from the date of production.  Therefore, Packer will store the Bottled
Product for a maximum amount of time not to exceed nine (9) months from the
production date.  At the expiration of nine (9) months in storage, Packer will
invoice Company for the Bottled Product and Company shall retrieve the Bottled
Product at Company’s sole cost and according to the terms of this Agreement
herein.

 


 
-24-

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
BOTTLE SPECIFICATIONS
 
Packer will provide the Bottle Specifications as soon as reasonably practicable,
but prior to the Commencement of Production Date.  Bottle Specifications may
change from time to time, in Packer’s sole discretion, and Company will be
provided reasonable approval of any material changes to the Bottle
Specifications, with said approval not to be unreasonably conditioned or
withheld.
 


-25-